Citation Nr: 0015727	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of improved pension benefits.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to May 
1946.  The veteran died in December 1982.  The appellant is 
the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Committee 
on Waivers and Compromises (Committee) of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a timely request for waiver 
had not been submitted.

This claim first came before the Board in August 1999.  It 
was remanded for further evidentiary development.  All 
requested development has been completed.


FINDINGS OF FACT

1.  The appellant received, without delay, a letter dated 
July 19, 1992, notifying her of her overpayment and her right 
to request waiver of the overpayment within 180 days.

2.  The appellant's request for waiver was not received until 
September 1993, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
pension benefits was not filed by the appellant.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(1999).

In an August 1999 remand the Board requested that the Debt 
Management Center (DMC) of the VBA provide verification of 
the date on which the initial notice of indebtedness and the 
right to request waiver were dispatched to the debtor.  The 
Board also requested that the DMC provide verification in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the notice, a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates that date of dispatch of the 
DMC's initial notice to the debtor, and a statement that 
explains the details of the screen printout.  In addition, 
the Board asked DMC to provide a copy of the type of the form 
letter sent to the debtor, and a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and the right to request waiver.  These items 
were directed to be made a part of the permanent record, in 
accordance with OF Bulletin 99.GC1.04 (May 14, 1999).  These 
documents have been obtained and associated with the claims 
folder.

A review of the evidence indicates that the appellant was 
notified in July 1992 of a pension overpayment in the amount 
of $1,998.  The appellant has provided a copy of a document 
she alleges was mailed to VA in July 1992, requesting a 
waiver.  A copy of a financial status report, received in 
September 1993, contains a statement requesting that VA 
"excuse this over-payment".  The appellant stated that she 
could not repay "said" amount.  In March 1997 the appellant 
again requested a waiver.  This request was accepted as a 
formal request for a waiver, however, a decision of the 
Committee on Waivers and Compromises (COWC) denied a waiver 
of recovery of overpayment in a decision of April 1997.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Where VA mails a notice there is a presumption in the 
regularity of the administrative process. Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

Although the appellant has provided a photocopy of a document 
she claims to have submitted to VA in July 1992, for the 
purpose of requesting a waiver, there is no indication within 
the record that this letter was received by VA.  As noted 
above, the first communication from the appellant, which 
could be construed as a request for a waiver of recovery of 
overpayment, was received in September 1993.  The Board 
concludes that the appellant's request for waiver of recovery 
of a pension overpayment of $1,998 was untimely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the timeliness of a claim is a 
threshold matter.  If the claim is untimely, VA has no 
jurisdiction even to consider whether it is well grounded.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
appellant's request for a waiver of recovery of an 
overpayment of death pension benefits was not timely filed, 
her claim must be denied.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of pension benefits was not timely filed and the 
appeal is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

